Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 1 of 15 PageID 810



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


RANDY SCOTT LINGELBACH, JR.,

                  Plaintiff,

v.                                         Case No. 3:19-cv-457-J-39MCR

JASON SMITH, et al.,

                  Defendants.


                                   ORDER

      Before the Court are Plaintiff’s motions to compel Defendants

to provide adequate or better responses to his requests for

admissions and documents (Docs. 30-32).

      In his amended complaint (Doc. 7; Am. Compl.), Plaintiff

alleges Defendants Smith, Kopinski, and Lee, officers with the

Fernandina Beach Police Department (FBPD), violated his Fourth

Amendment rights when they arrested him on April 27, 2015. See Am.

Compl. at 3, 5. Plaintiff alleges Defendants, each in their own

police cars, chased Plaintiff in his truck after receiving a report

that Plaintiff robbed a store. Id. at 5. When Plaintiff’s truck

allegedly became stuck in a ditch, Defendant Smith approached the

driver’s side door and opened it. Id. at 6. The door immediately

closed (allegedly      because of the incline of the ditch), and

Defendant Smith fired shots into the driver’s side window. Id. at

7. Two shots hit Plaintiff’s head. Id. After officers pulled
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 2 of 15 PageID 811



Plaintiff from his truck, they allegedly tased him. Id. Plaintiff

alleges    Defendant   Smith   used    excessive      force,     and    Defendants

Kopinski and Lee failed to intervene. Id. at 5, 7, 9.

      In   Plaintiff’s     three      motions    to      compel,       he   asserts

Defendants’      responses     to     his      “discovery        requests     were

insufficient, obstructive, and unethical.” See Docs. 30-32 at 1.

Plaintiff contests Defendant Lee’s responses to seven requests for

admissions, see Doc. 30 at 1-3; Defendant Smith’s responses to

twenty-nine     requests     for    admissions     and     ten     requests    for

production, see Doc. 31 at 1-3, 5-6, 7-9, 10-13, 16-18, 20-21; and

Defendant Kopinski’s responses to twelve requests for admissions

and one request for production, see Doc. 32 at 1-4, 8. Defendants

have responded to the motions (Docs. 33-35).

                                    Mootness

      Plaintiff disputes Defendant Kopinski’s reliance on work-

product and attorney-client privileges in response to his request

for production #19. See Doc. 32 at 8. In response, Defendant

Kopinski says he mistakenly referenced a document in his privilege

log as being responsive to request for production #19. See Doc. 34

at 7-8. Defendant Kopinski amended his response to Plaintiff

indicating he has no documents responsive to the request. Defendant

Kopinski also sent Plaintiff the document he mistakenly referenced

in his original response. Id. at 9. Thus, Plaintiff’s motion is

moot as to this request.

                                       2
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 3 of 15 PageID 812



      Plaintiff’s motion as to Defendant Smith’s responses is moot

in its entirety. After receiving Plaintiff’s motion, Defendant

Smith     served    amended    responses       to   Plaintiff’s        requests    for

production and admissions. See Docs. 35, 35-1, 35-2. Because the

discovery-motions       deadline    has       passed,   the    Court    will   set    a

deadline by which Plaintiff may submit a motion to compel if he

finds Defendant Smith’s amended responses deficient under the

Federal Rules of Civil Procedure.1

                          Requests for Admissions

      Defendants Lee and Kopinski object to Plaintiff’s motions on

the grounds that Plaintiff did not comply with Local Rule 3.01(g)

(good-faith        conferral    requirement)        and       they     appropriately

responded to Plaintiff’s requests for admissions. See Doc. 33 at

1, 3; Doc. 34 at 1, 4.

      Defendants’      argument    that       Plaintiff’s     motions     should     be

denied under Local Rule 3.01(g) is not well taken. Plaintiff

certifies in each motion that he mailed a letter to Defendants’

counsel regarding the discovery dispute but was unable to await a

response    because    the     deadline   to     file   discovery       motions    was

approaching. See Doc. 30 at 6-7; Doc. 32 at 13. While Plaintiff

did not afford defense counsel time to respond to him before the




      1The deadline to file discovery motions was April 2, 2020.
See Order (Doc. 29).
                                          3
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 4 of 15 PageID 813



deadline, given that Plaintiff is incarcerated and proceeding pro

se, the Court affords him some leeway.

      Under Rule 36 of the Federal Rules of Civil Procedure, a party

may ask another party to admit or deny the truth of relevant

matters relating to “facts, the application of law to fact, or

opinions about either.” Fed. R. Civ. P. 36(a)(1)(A). A responding

party must respond to each request by admitting it (in whole or in

part), denying it, explaining why he is unable to admit or deny

it, or objecting to it. Fed. R. Civ. P. 36(a)(4). A responding

party may qualify an answer. Id. If an objection is asserted, the

responding party must state “[t]he grounds for objecting.” Fed. R.

Civ. P. 36(a)(5).

      The purpose of Rule 36 is to “reduce trial time” by narrowing

the issues in dispute. See Fed. R. Civ. P. 36 advisory committee’s

note to 1970 amendment. An admission can “facilitate proof” or

narrow the issues for trial. Id. “The very purpose of the request

is to ascertain whether the answering party is prepared to admit

[it] or [considers] the matter as presenting a genuine issue for

trial.” Id. The Eleventh Circuit has commented on the purpose of

Rule 36 and its appropriate use as a litigation tool: “Essentially,

Rule 36 is a time-saver, designed ‘to expedite the trial and to

relieve the parties of the cost of proving facts that will not be

disputed at trial.’” Perez v. Miami-Dade Cty., 297 F.3d 1255, 1268

(11th Cir. 2002) (emphasis omitted). As such, Rule 36 is not

                                     4
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 5 of 15 PageID 814



“[s]trictly speaking . . . a discovery procedure.” 8B Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2253

(3d ed.). See also Rebman v. Follett Higher Educ. Grp., Inc., No.

606-CV1476-ORL-28KRS, 2008 WL 3928793, at *1 (M.D. Fla. Aug. 26,

2008) (“The rule is not designed to discover facts, but to obtain

admission of facts as to which there is no real dispute and which

the adverse party can admit without qualification.”) (internal

citation omitted).

      Rule 36 prohibits an objection on the basis that a “request

presents a genuine issue for trial.” Fed. R. Civ. P. 36(a)(5). The

proper response, rather, would be a denial. See Fed. R. Civ.

37(c)(2)(C) (noting a responding party may deny a fact if the party

has “a reasonable ground to believe that it might prevail on the

matter”).    See   also   Perez,   297       F.3d   at   1269   (noting   Rule   37

implicitly suggests that “issues obviously subject to dispute

should be resolved at trial, not in a discovery motion) (emphasis

in original).

      Rule 36 provides no guidance on the types of objections that

are legitimate. See Fed. R. Civ. P. 36(a)(5). Some courts and

commentators have concluded a request is objectionable if it is

expressed in terms that would fail to elicit a direct “yes” or

“no” response; includes vague or ambiguous terms; is a compound

question; requires the responding party to speculate; or includes

half-truths, requiring the responding party to qualify a response.

                                         5
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 6 of 15 PageID 815



See, e.g., Cutino v. Untch, 303 F.R.D. 413, 415–16 (S.D. Fla. 2014)

(“[A] party is not required to respond to a request that contains

vague or ambiguous statements.”); Rebman, 2008 WL 3928793, at *1

(noting requests for admissions should not be vague, ambiguous, or

call for speculation). See also Afremov v. Sulloway & Hollis, PLLC,

No. CV 09-3678 (PJS/JSM), 2012 WL 12981664, at *3 (D. Minn. Apr.

2, 2012) (“A request should not state ‘half a fact’ or ‘half-

truths’ which require the answering party to qualify responses.”

(internal quotation marks omitted)); Wright & Miller, supra, §

2258 (“Each request for an admission should be phrased simply and

directly    so   that    it   can   be   admitted    or   denied    without

explanation.”).

      First, Plaintiff objects to Defendants Lee’s and Kopinski’s

responses to requests #7 and #4, respectively, because Plaintiff

finds the responses “evasive.” See Doc. 30 at 2; Doc. 32 at 2.

      Request #7 to Lee; #4 to Kopinski:

            Plaintiff was actively resisting arrest when
            Plaintiff fled from Defendant Officer Smith on
            April 27, 2015 within the meaning of [FBPD]
            General Order 2-3 II, G.

Doc. 30 at 1; Doc. 32 at 1.

      Defendants’ Responses:

            Admitted that Plaintiff was actively resisting
            arrest when Plaintiff fled from Officer Smith
            on April 27, 2015. FBPD 2-3.3 in effect at the
            time of the incident with Plaintiff does not
            include a Subsection G within Section II;


                                     6
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 7 of 15 PageID 816



              therefore, [Defendants] cannot admit or deny
              the remainder of the request for admission.

Doc. 30 at 1; Doc. 32 at 1.

       Defendants appropriately responded to these requests under

Rule   36(a)(4).      Defendants   admitted   the   request    in   part    and

explained why they were unable to admit or deny the remainder.

Thus, Plaintiff’s motions are due to be denied as to request #7 to

Defendant Lee and #4 to Defendant Kopinski.

       Second, Plaintiff argues Defendants’ objections to some of

his requests are “boilerplate” insofar as the objections are not

made with “specificity.” See Doc. 30 at 4; Doc. 32 at 5. The

requests, some of which are directed only to Defendant Kopinski,

fall   into    four   general   categories:   (1)   requests    about      FBPD

procedures; (2) requests about Defendant Smith’s actions; (3)

requests about the ditch; and (4) requests about whether the

Defendant-officers could have disabled Plaintiff’s truck instead

of shooting him.

       1. Requests about FBPD procedures

       Request #27 to Lee; #22 to Kopinski:

              Following FBPD 2-34 II procedures for the
              approach of the black truck after it crashed
              would have more probable [sic] than not
              resulted in Plaintiff not being shot in the
              head or losing his left eye.

Doc. 30 at 2; Doc. 32 at 2.




                                      7
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 8 of 15 PageID 817



      Request #28 to Lee; #24 to Kopinski:

            Following FBPD 2-34 II, procedures for the
            approach of the black truck after it crashed
            would have more probable [sic] than not
            permitted Defendant Officer Smith and your
            superiors the time necessary to create a
            workable plan for Plaintiff’s apprehension
            without the use of deadly force.

Doc. 30 at 2; Doc. 32 at 2-3.

      Request #23 to Kopinski:

            Following FBPD 2-34 II, procedures for the
            approach of the black truck and Plaintiff’s
            apprehension would have more likely than not
            resulted in a more amicable resolution of the
            situation.

Doc. 32 at 2.

      Defendants’ Responses:

            [Defendants] object[] to th[ese] request[s] as
            argumentative,   vague,    and   calling   for
            speculation.

Doc. 30 at 2; Doc. 32 at 2-3.

      Defendants’ objections to Plaintiff’s requests about FBPD

procedures are sustained. Plaintiff’s requests ask Defendants to

speculate on a likely alternative outcome given unspecified facts.

And the requests presume FBPD general order 2-34 applied to the

car chase and, if it did, that Defendants did not follow it. Upon

review, general order 2-34 appears to apply to routine traffic

stops. The incident Plaintiff describes in his complaint was not

a routine traffic stop. Rather, Plaintiff, a felony suspect,

admittedly was fleeing from the police.

                                     8
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 9 of 15 PageID 818



      As Defendants argue, even if general order 2-34 governed the

incident at issue in this case, what it means to “follow” the order

is vague given the language in the order speaks to aspirational

standards:    “officers    should”   stop   vehicles   in    “well-lighted”

public areas and “out of the traffic flow,” if “available” or

“possible.” See Doc. 33-2 at 1. The general order provides as a

preamble    that   “officers   should    utilize   [the]    procedures   when

possible, with the knowledge that each step of the procedure may

not be able to be followed based on the general circumstances of

the stop.” Id.

      Finally, what Plaintiff means by “workable plan” or “amicable

resolution” is vague under the circumstances. This case is not

about a contract dispute. Defendants were actively pursuing a

robbery suspect, and the general order Plaintiff references does

not require officers to develop a “workable plan” or reach an

“amicable resolution” with suspects in such situations. Thus,

Plaintiff’s motions are due to be denied as to his requests for

admissions ##27 and 28 to Defendant Lee and ##22, 23, and 24 to

Defendant Kopinski.

      2. Requests about Defendant Smith’s actions.

      Request #47 to Lee; #28 to Kopinski:

             Defendant Officer Smith’s running up to the
             black truck’s driver’s side door placed
             [Smith]  in   great  danger  especially  if
             Plaintiff would have had a firearm or other
             weapon.

                                     9
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 10 of 15 PageID 819



 Doc. 30 at 2-3; Doc. 32 at 3.

       Defendants’ Responses:

            [Defendants] object[] to this request as
            argumentative,  vague,  and  calling  for
            speculation.

 Doc. 30 at 3; Doc. 32 at 3.

       Defendants’ objections are sustained. What Plaintiff means by

 “great   danger”    is   vague   under   the   circumstances.     Officers

 approaching fleeing suspects are always in danger, whether a

 suspect is armed or not. Moreover, Plaintiff does not explain how

 a response would limit the issues for trial. Thus, Plaintiff’s

 motion is due to be denied as to the requests about Defendant

 Smith’s actions.

       3. Requests about the angle of the ditch.

       Request #52 to Lee; #37 to Kopinski:

            The ditch’s shoulder angle was at least at a
            45-degree angle decline.

 Doc. 30 at 3; Doc. 32 at 4.

       Defendants’ Responses:

            [Defendants] object[] to this request as vague
            and ambiguous.

 Doc. 30 at 3; Doc. 32 at 4.

       Defendants’ objections to the request about the angle of the

 ditch are overruled. Based on Plaintiff’s allegations, it is clear

 what he means by the “ditch’s shoulder angle.” In his complaint,

 Plaintiff alleges the driver’s side door closed on its own “because

                                     10
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 11 of 15 PageID 820



 of the truck’s positioning in the ditch.” See Am. Compl. ¶¶ 43,

 44. And both Defendants Lee and Kopinski, in their answers,

 admitted this allegation. See Doc. 17 ¶ 129 (Lee’s Answer); Doc.

 18 ¶¶ 97, 98 (Kopinski’s Answer). Thus, under Rule 36(a)(6), the

 Court will direct Defendant Lee to provide an amended response to

 request #52 and Defendant Kopinski to provide an amended response

 to request #37.

       4. Requests about the feasibility of disabling Plaintiff’s

 truck.

       Request #60 to Kopinski:

            Disabling the truck by shooting out its tires
            was a more reasonable way to preserve life
            than shooting the driver was.

 Doc. 32 at 4.

       Defendant Kopinski’s Response:

            Kopinski objects to this request because it is
            vague    and     calls    for     speculation.
            Notwithstanding and without waiving said
            objections, denied.

 Id.

       Request #68 to Lee; #63 to Kopinski:

            On April 27, 2015, after the black truck
            wrecked in the ditch but before Defendant
            Officer Smith fired his two shots into the
            driver’s side window, both the front and rear
            driver’s side tires were readily available to
            be flattened via two .40 caliber rounds to
            ensure the vehicle remained stationary.

 Doc. 30 at 3; Doc. 32 at 3.


                                     11
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 12 of 15 PageID 821



       Request #69 to Lee; #64 to Kopinski:

            As of April 27, 2015, no procedures or
            policies existed that would have prohibited
            Defendant Officer Smith or any other officer
            that was on the scene to disable the vehicle
            by shooting the tires to flatten them and
            render the vehicle inoperable or stationary.

 Doc. 30 at 3; Doc. 32 at 3.

       Defendants’ Responses:

            [Defendants] object[] to th[ese] request[s]
            because [they are] argumentative and call[]
            for speculation.

 Doc. 30 at 3; Doc. 32 at 3.

       Request #57 to Kopinski:

            On April 27, 2015, after the black truck
            wrecked in the ditch, shooting the front
            driver’s side tire would have disabled the
            black truck sufficiently to keep it from
            exiting the ditch on its own.

 Doc. 32 at 4.

       Defendant Kopinski’s Response:

            Kopinski objects to this request because it
            calls for speculation.

 Id.

       Request #58 to Kopinski:

            On April 27, 2015, after the black truck
            wrecked in the ditch, disabling the truck was
            an available option.

 Id.




                                     12
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 13 of 15 PageID 822



       Defendant Kopinski’s Response:

            Kopinski objects to this request because it is
            vague, ambiguous, and calls for speculation.

 Id.

       Request #59 to Kopinski:

            On April 27, 2015, after the black truck
            wrecked in the ditch, shooting the front
            driver’s side tire to disable the truck was an
            available option.

 Id.

       Defendant Kopinski’s Response:

            Kopinski objects to this request because it is
            vague and calls for speculation.

 Id.

       Defendant Kopinski appropriately responded to request #60

 under Rule 36(a)(4). Though Defendant Kopinski objected to the

 request, he denied it. Thus, Plaintiff’s motion (Doc. 32) is due

 to be denied as to request for admission #60.

       As to requests #69 to Lee and #64 to Kopinski, the Court

 overrules Defendants’ objections. Whether a procedure or policy

 existed on the date in question that would have prohibited shooting

 Plaintiff’s tires is capable of a “yes” or “no” response, even if

 the response requires qualification. The request does not call for

 speculation, and even if it is argumentative, an objection is not

 warranted under Rule 36(a)(6). Plaintiff’s motion is due to be




                                     13
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 14 of 15 PageID 823



 denied as to these requests, and the Court will direct Defendants

 Lee and Kopinski to amend their responses.

       As to the remaining requests, the Court sustains Defendants’

 objections. Plaintiff’s requests require Defendants to speculate,

 with the benefit of hindsight, whether a different approach to

 apprehending him, a fleeing robbery suspect, was feasible under

 the circumstances. According to Plaintiff, the Defendant-officers

 did not shoot his truck’s tires or take other actions to disable

 the truck. See generally Am. Compl. Asking Defendants to speculate

 whether such actions would have been feasible or more appropriate

 under the circumstances will not narrow the issues for trial.

       Accordingly, it is now

       ORDERED:

       1.    Plaintiff’s motion to compel Defendant Lee to provide

 adequate responses to Plaintiff’s requests for admissions (Doc.

 30) is granted in part and denied in part. The motion is granted

 to   the   extent   the   Court   directs    Defendant   Lee     to   amend   his

 responses to Plaintiff’s requests for admissions ##52 and 69. In

 all other respects, the motion is denied.

       2.    Plaintiff’s motion to compel Defendant Smith to provide

 adequate responses to Plaintiff’s requests for admissions and

 production (Doc. 31) is denied as moot.

       3.    Plaintiff’s     motion   to     compel   Defendant    Kopinski     to

 provide adequate responses to Plaintiff’s requests for admissions

                                       14
Case 3:19-cv-00457-BJD-MCR Document 40 Filed 04/30/20 Page 15 of 15 PageID 824



 and production (Doc. 32) is granted in part and denied in part.

 The motion is granted to the extent the Court directs Defendant

 Kopinski   to   amend   his   responses   to   Plaintiff’s   requests   for

 admissions ##37 and 64. The motion is denied as moot as to

 Plaintiff’s request for production #19. In all other respect, the

 motion is denied.

       4.   Defendants Lee and Kopinski must serve amended responses

 to the referenced requests for admissions within twenty days of

 the date of this Order.

       5.   If Plaintiff finds Defendant Smith’s amended responses

 to his requests for admissions and production to be inadequate

 under the applicable Federal Rules of Civil Procedure, he may file

 an appropriate motion by May 29, 2020.

       6.   Plaintiff    must    respond   to   Defendants’   motions    for

 summary judgment (Docs. 37, 38) by May 22, 2020, per the Court’s

 order setting deadlines. See Order (Doc. 29).

       DONE AND ORDERED at Jacksonville, Florida, this 30th day of

 April 2020.




 Jax-6

 c:
 Randy Lingelbach
 Counsel of Record


                                     15
